Case 4:21-cr-00055-DC Document 12 Filed 03/05/21 Page 1 of 1 FILED
                                                                  March 05, 2021
                                                               CLERK, U.S. DISTRICT COURT
                                                               WESTERN DISTRICT OF TEXAS

                                                                       Yvette Lujan
                                                            BY: ________________________________
                                                                                    DEPUTY




                           David B. Fannin
                           United States Magistrate Judge
